spent on house arrest is not actual confinement under NRS 176.055(1) for
                     purposes of awarding presentence credits. See State v. Dist. Ct. (Jackson),
                     121 Nev. 413, 418-19, 116 P.3d 834, 837 (2005). Appellant failed to
                     provide any other specific facts in support of his request for additional
                     presentence credits. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED. 2




                                                                                       J.
                                                        Hardesty




                     cc: Chief Judge, Eighth Judicial District Court
                          Hon. J. Charles Thompson, Senior Judge
                          Anthony K. Anderson
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                           2We have reviewed all documents that appellant has submitted in
                     proper person to the clerk of this court in this matter, and we conclude
                     that no relief based upon those submissions is warranted. To the extent
                     that appellant has attempted to present claims or facts in those
                     submissions which were not previously presented in the proceedings
                     below, we have declined to consider them in the first instance.

     SUPREME COURT
          OF
        NEVADA
                                                            2
 (0) 1947A


NT